Citation Nr: 1507556	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-00 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Loan Center in Atlanta, Georgia


THE ISSUE

Basic eligibility for VA home loan guaranty benefits.  


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel












INTRODUCTION

The DD-214 of record shows that the appellant served on active duty from November 1990 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Atlanta Regional Loan Center in Atlanta, Georgia.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In order to be eligible for certain VA benefits, to include home loan guaranty benefits, a service member must generally perform a "minimum duty" requirement; either 24 months of continuous active duty or the full period for which the service member was called or ordered to active duty.  38 U.S.C.A. § 5303A(b)(1) (West 2014).  This statute provides that notwithstanding any other provision of law, any requirement for eligibility for or entitlement to any VA that is based on the length of active duty served by a person who initially enters such service after September 7, 1980, is governed exclusively by the eligibility requirements set forth in the law.

There are situations in which the basic eligibility requirements for VA benefits as set forth under 38 U.S.C.A. § 5303A do not apply.  One of those situations relates to home loan benefits.  38 U.S.C.A. § 5303A(b)(3)(F) provides that the 24 month requirement does not apply to benefits under chapter 37, but only if those benefits are implicated "by reason of" certain factors.  Those factors are discharge or release for the convenience of the government, discharge or release for a medical condition that preexisted service and is not service connected, involuntary discharge or release for the convenience of the government based on reduction in force, and discharge or release for a physical or mental condition not characterized as a disability that interfered with performance of duty.  38 U.S.C.A. § 5303A(b)(3)(F)(i-iv).

The DD-214 of record does not include a narrative reason for separation.  The appellant contends that his DD-214 is incorrect and that his actual discharge date is March 31, 1993.  The record contains a DD Form 149, Application for Correction of Military Record, that the Veteran signed in September 2012 and apparently filed with the Department of Defense or the Navy.  It is unclear from the record whether any action on the part of the Department of Defense or Navy resulted from the Veteran's filing of this form.  On remand, he must be contacted and requested to provide any reply/official action that resulted from his filing of this form.

Further, the Veteran's service treatment records and service personnel records have not been obtained.  Such records would aid the Board in determining whether the Veteran's period of active duty extended beyond January 1992.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request all available service personnel records and service treatment records of the appellant for incorporation into the record.  

2.  Contact the appellant and request that he provide copies of any reply/response received from the DoD/Navy to his filing of the DD Form 149, Application for Correction of Military Record, contained in the record.

3.  Finally, after undertaking any additional necessary development, readjudicate the issue of basic eligibility for VA home loan guaranty benefits.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

